               Case:20-11515-JGR Doc#:4 Filed:03/03/20                                     Entered:03/03/20 11:14:34 Page1 of 3


 Fill in this information to identify your case:

 Debtor 1                  Tamara Renee Martinez
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Capital One Auto Finance                             Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2012 Ford Focus SEL 110,000                              Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: Good Condition
                   Location: 19499 E. 58th Dr.,                            Debtor shall retain vehicle and continue
                   Aurora CO 80019                                        making scheduled payments



    Creditor's         GM Financial                                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2015 Ford Fiesta SE 43,000                               Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: Good Condition
                   Location: 19499 E. 58th Dr.,                            Debtor shall retain vehicle and continue
                   Aurora CO 80019                                        making scheduled payments



    Creditor's         Jefferson Capital Systems, LLC                       Surrender the property.                     No




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case:20-11515-JGR Doc#:4 Filed:03/03/20                                       Entered:03/03/20 11:14:34 Page2 of 3


 Debtor 1      Tamara Renee Martinez                                                                  Case number (if known)


     name:                                                                   Retain the property and redeem it.                         Yes

                                                                            Retain the property and enter into a
     Description of 2005 Dodge Dakota 120,000                               Reaffirmation Agreement.
     property       miles                                                   Retain the property and [explain]:
     securing debt: Fair Condition (Debtor's
                    Mother's car for which she
                    co-signed)
                    Location: Lourdes Martinez -
                    509 Acero Avenue, Pueblo, CO                          Debtor shall retain vehicle and continue
                    81004                                                making scheduled payments

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Maggie McFarlane                                                                                    No

                                                                                                                                  Yes

 Description of leased        Residential Lease for Debtor's Primary Residence
 Property:                    Begin 6/2019; End: 05/2020
                              Payment: $1,750.00/mo.

 Lessor's name:               OKinus, Inc.                                                                                        No

                                                                                                                                  Yes

 Description of leased        Lease to own: Sofa, loveseat, mattress, bed frame
 Property:

 Lessor's name:               Progressive Leasing                                                                                 No

                                                                                                                                  Yes

 Description of leased        Lease-to-Own for Bedroom Set
 Property:

 Lessor's name:               Unit Con Finance                                                                                    No

                                                                                                                                  Yes

 Description of leased        Contract for Avalon Home Cleaning System
 Property:



 Part 3:     Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Tamara Renee Martinez                                                    X
       Tamara Renee Martinez                                                            Signature of Debtor 2
       Signature of Debtor 1



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case:20-11515-JGR Doc#:4 Filed:03/03/20                                        Entered:03/03/20 11:14:34 Page3 of 3


 Debtor 1      Tamara Renee Martinez                                                                 Case number (if known)


       Date        March 3, 2020                                                    Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                    page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
